DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 29 September 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9: “extruded profile” is indefinite as “extruded” is directed to a method of making, but “profile” is directed to a particular shape, not a method of making.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuhofer (U.S. Publication 2008/0034696).

Claim 1: Neuhofer discloses a molding assembly for bridging a gap between building elements, the molding assembly comprising: 
a molding (Fig. 1) comprising: 
5a cover portion (4) with opposing ends that are configured to contact outer surfaces of adjacent building 
at least one flexible attachment portion (7) that extends from a lower surface of the cover portion (as shown), the at least one attachment portion comprising one or more interlocking elements (protrusions, not labeled but clearly shown); and 10a track (9) comprising: 
one or more grooves (“A” and side opposite “A” from attached Fig. 1 from Neuhofer, below; portions of 8 receiving the teeth) for receiving the attachment portion (as shown); and 
one or more complementary interlocking (“B” below) elements associated with each groove for retaining the attachment portion.  




[AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    325
    843
    media_image1.png
    Greyscale


Figure 1 from Neuhofer


15Claim 2: Neuhofer discloses the molding assembly of claim 1, wherein the attachment portion extends in a direction substantially perpendicular to the cover portion (as shown), and wherein the groove of the track extends in a direction that is inclined to the attachment portion (as shown).  

20Claim 3: Neuhofer discloses the molding assembly of claim 1, wherein the attachment portion extends in a direction substantially perpendicular to the cover portion (as shown, the direction is “substantially perpendicular using the broadest reasonable interpretation in light of applicant’s specification), and wherein theAttorney Docket 1845/100/7/219 groove of the track extends in a 

Claim 5: Neuhofer discloses the molding assembly of claim 1, comprising a plurality of interlocking elements (teeth as shown) disposed along a length of the attachment portion (as shown), such that the 10attachment portion can be locked at varying heights (as would be the result).  

Claim 6: Neuhofer discloses the molding assembly of claim 1, wherein the at least one flexible attachment portion comprises at least first and second flexible attachment portions (two members 7), each of which comprises a plurality of interlocking elements (teeth, not labeled but clearly shown), the first 15and second flexible attachment portions configured to be lockable within a respective one of the grooves of the track at different heights from one another (as shown this can occur via the configuration of 8 with respect to 7).  

Claim 7: Neuhofer discloses the molding assembly of claim 1, wherein a cross-sectional profile of the molding is T-shaped (as shown).  



Claim 9: Neuhofer discloses the molding assembly of claim 1, wherein the track and/or the molding comprises an extruded profile (as shown and best understood).  

5Claim 10: Neuhofer discloses the molding assembly of claim 1, wherein the building elements comprise one or more of floors, skirting boards, walls, and/or ceilings (1 is a floor surface per paragraph [0019]).  

Claim 11: Neuhofer discloses the molding assembly of claim 1, wherein the molding comprises a segmented tab (via portion 14) extending from an end of the cover portion (as shown), the segmented tab 10being configured to abut a substantially vertically-oriented or inclined surface of an adjacent one of the building elements (as shown).  

Claim 12: Neuhofer discloses the molding assembly of claim 11, wherein the segmented tab comprises one or more recesses (14) configured to flexing the segmented tab and/or severing a 15portion of, or all of, the segmented tab from the cover portion 

Claim 13: Neuhofer discloses the molding assembly of claim 11, wherein the segmented tab extends substantially parallel to a direction of extension of the flexible attachment portion (as shown).  

Claim 15: Neuhofer discloses a molding assembly for bridging a gap between building elements, the molding assembly comprising: 
a molding comprising (Fig. 1): 
a cover portion (4) with opposing ends that are configured to contact 5outer surfaces of adjacent building elements (as shown); and 
two flexible attachment portions (7) that extend from a lower surface of the cover portion (as shown), the attachment portions comprising a plurality of interlocking elements (teeth, not labeled but clearly shown) on outward facing surfaces thereof (as shown); and 
a track (9) comprising: 
10two grooves (portion equating to “A” on each member 8) disposed symmetrically about a central region of the track 
each groove comprising an entry ramp (upper surface of each portion of 8) and an interlocking element (portion of 8 that is received by groove between the teeth on 7) for retaining the attachment portion.  

 15Claim 16: Neuhofer discloses a method for covering a gap between adjacent building elements, the method comprising: 
providing a molding assembly (Fig. 1) comprising: 
a molding comprising: 
a cover portion (4) with opposing ends that are configured to 20contact outer surfaces of adjacent building elements (as shown); and Attorney Docket 1845/100/7/2 22 
at least one flexible attachment portion (7) that extends from a lower surface of the cover portion (as shown), the at least one attachment portion comprising one or more interlocking elements (teeth extending from 7); and 
a track (9) comprising: 
5one or more grooves (“A” above) for receiving the attachment portion; and 

mounting the track in the gap between the adjacent building elements (as discloses); and 
10inserting the molding into the track until the cover portion rests against the outer surfaces of the building elements (as exemplified in Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuhofer.

Claim 4: Neuhofer discloses the molding assembly of claim 1, comprising at least two attachment 5portions (as shown two members 7) and two grooves (two portions 8), wherein the grooves are disposed symmetrically about an axis of the track (as shown).  Neuhofer does not specifically disclose the axis is a central axis.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design choice.  (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular 

20Claim 14: Neuhofer discloses the molding assembly of claim 11, except wherein the segmented tab extends at a non-zero angle relative to a direction of extension of the flexible attachment portion.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  One having ordinary skill in the art would have the angle based on the desired configuration of the product.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems, see Kessler (U.S. Publication 2014/0053490), Schacht (U.S. Publication 2010/0218448), Takagi (U.S. Patent 8,646,237), .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649